Case 4:15-cr-10009-JEM Document 210 Entered on FLSD Docket 01/07/2020 Page 1 of 13
i
.                                                                                                  FILED BY               >         D.C.
J
:
ù
'
ào
l 24&(Rev.09/17)
j                   MOTION UNDER28U.S.C.j2255TOVACATE,SETASIDE,ORC RRECUAN 2ï 33
)
1
.
!
g                                 EENTENCE BY A PERSON IN FEDERAL CUSTODY                                       Axc
                                                                                                               CLE yEuus
                                                                                                                  nx  AE..ol
                                                                                                                          xoa
                                                                                                                           sxu
                                                                                                                             e
                                                                                                                             cv
J
,
.
U nited StatesD istrictC ourt                          District southern oistrict                              ora.a
Name (underu?/?,
               '
               c/,youwercconvicte+ï                                                            D ocketorCaseNo..
               Harlem Suarez                                                                    15-cr-10009-Martinez
 PlaceofContinement:                                                   PrisonerNo.:
      USP Lee Pennington Gap , Virginia                                   06262-104
'UN ITED STATES OF AM ERJCA                                          M ovant(includenameunderwhichconvicted)
r
(
'                                                                   uarlem      Suarez
t
l
i
;
r
.                                                     M OTION
#
l.
         (a)Nameandlocationofcourtwhichenteredthejudgmentofconvi
                                                               ctionyol
                                                                      jj
                                                                       Kjej lenging:zyyôjgyzgg/jjyp).
                                                                                           .   i       ..
                                                                                                       . ...
                                                                                                                     ..    ....... ....'
                                                                                         Ccse# tx% cu12 zrlnû% .
                   Southern District of Florida                                          JL!'.tt
                                                                                               ?eCi
                                                                                                  xïk-
                                                                                                     d
                                                                                                     .    T. '
                                                                                                     ''AJZ'  ,.
                                                                                                              vtaF;C(ul6
                                                                                         Mctktifp -          r'aa r;d$ --
                                                                                 '- --
                                                                                         Rë-
                                                                                           ceip--
                                                                                                t-, ..-.....--..-.- ..--.
          (b)Criminaldocketorcasenumber(ifyouknowl:             - -         -            '

          (a)Dateofthejudgmentofconviction(ifyouknowl: April 19, 2017
          (b)Dateofsentencing:        April 18. 2017
          Length ofsentence:

          NaCount
            tureofc0ne
                   rime(-
                        a1lattempting
                           countsl;   to use a weapon of mass destruction

              Count Two - attempting to provide material support to a designated
                          foreign terrorist organization




           (a)Whatwasyourplea? (Checkone)
               (1)Notguilty   '                    (2) Guilty                    (3) Nolocontendere(nocontest)
            (b)lfyouenteredaguiltypleatoonecountorindictment,andanotguiltypleatoanothercountorindictment,
            whatdid you plead guiltyto andwhatdid you plead notguilty to?




            Ifyouwenttotrial,whatkindoftrialdidyouhave? (Checkone)                         Jury    l
            Did you testify atapretrialhearing,trial,orpost-trialhearing?       Yes X                             xo&
                                                                                                                                Page2 of 13
Case 4:15-cr-10009-JEM Document 210 Entered on FLSD Docket 01/07/2020 Page 2 of 13



                                                             Y es               No

       Ifyoudidappeatanswerthefollowing:
       (a) Nameofcoud:U.S. Court of Appeals for tbb Eleventh Circult
       (b) Docketorcasenumber(ifyouknow):
       (c) Result: Judmment Affirmed
       (d) Dateofresult(ifyouknow): June 27, 2018
       (e)Citationtothecase(ifyouknow):IJ.s. v. suarez. 893 F.3d 1330 (l1th Cir. 2018)
       (t3 Groundsraised:
            I & 11 - Sufficleny of Evidence Counts 0ne and Two
                1II - Eighth Amendment Violation
            Iv & V - Unreasonable or unlawful sentence




       (g)DidyoufileapetitionforcertiorariintheUnitedStatesSupremeCourt?             Yes X           No     E
            lftts'es>''answerthefollowing:
            (1)Docketorcasenumber(ifyouknow): 18-6808
            (2)Result: petitlon nqnied
                             -                                                                              --




            (5)Groundsraised:
                  I - Sufficiency of Evidence - Interstate Nexus
                 11 - Eighth Amendment Violation




  10.
    , Otherthan thedirectappealslisted above, haveyou previously tiled any otherm otions,petitions, orapplications,
       concerningthisjud mentofconvictioninanycourt?
         Yes    '    No     .

       IfyouranswertoQuestion l0was11Yes,''givethefollowinginformation:
       (a) (1)Nameofcourt:
           (2)Docketorcasenumber(ifyouknowl:
           (3)Dateoft'
                     iling(ifyouknow):
Case 4:15-cr-10009-JEM Document 210 Entered on FLSD Docket 01/07/2020 Page 3 of 13




                                       z'
         (6) Didyoureceiveahearin       hereevidencewasgivenonyourmotion,petition,orapplication?
                 Y es         No - i
         (7) Result:
         (8) Dateofresult(ifyouknow):
      (c) Didyouappealtoafederalappellatecourthavingjurisdictionovertheactiontakenonyourmotion, petition,
      orapplication?
          (1) Firstpetition.
                           .      Yes         No
          (2) Secondpetition'.    Yes '        No T
      (d) lfyoudidnotappealfrom theaction onanymotion,petition,orapplication,explain brieflywhyyoudidnot:




                                                                                                   Page4 of 13
Case
)!   4:15-cr-10009-JEM Document 210 Entered on FLSD Docket 01/07/2020 Page 4 of 13
g,
k
.
8 t
1
'
k
xoz .
'
,,
    i(aev.09/:.
     .
     '        ,)
q
i
t 12.    For
L
)
.        l thism otion,state evel'y ground on which you claim thatyou arebeingheld in violation oftheConstitution,
î
'         aws,ortreatiesofthe United States. Attachadditionalpagesifyou havem ore thanfourgrounds. Statethefacts
)        SVTPOrting each ground.Any legalargumentsmustbesubmiled in aseparatem emorandum .
t
rGROUND ONE: tn< pg
j
i
!
r
                   e ge.w' K gsoz.uw a f'n gm xa T To càuqlxr s ve o 7hG ''TRIIAL
                               .
                                                                                                             .
     .
p)FFIV'
!!i  'r
        r
        '
        7E-D'      %.                                                                          .                     -
t
'
)
q        (a:7
           ) Supportinafacts(Donotaraueorcitelaw Juststatethe specificfactsthatsupportyourclaim ):
                                                   .                                               .

t
c             '.:4 -U MEAFc're v4e'doA/hfiAltz:/ tw 'rcrl peesc'/ çop Ag oFFc-gsc- : eezoi
          vo mke'sex zcdœ pc o vp c ay- ppkx;'r og A;'A&? zz8e Fv-rep -ttlr cnss4
j
t          Pib uie-l
                   'lt)/ oe %ozt6ovtb                  )                                         eïstoqsœ l oc
'          Oïà4                         ejl tkàoc.M c. N o è'  zzefl Tû 71'ti Cr8PtE.7D u OF-FK.56M7œ t
              t6 t'xa ùolm Qw ltkL-< w    y'a ): -Jvtyc(;k/gpa 8ràl7'W A'? 'Tl.G & 8orzou kroûl c.?
                                                   .                                                                       .

               Aê':c Tc ::4t:1
                             281G 'ref 8 rf<'7'/AL tDefpc-pgsjck/ cf 'r$4v- oeFtc/t?/èxl-r
            M iqcfzlslpf ay j      .
                                                                            .
                                                                                           tscc- gu e   .




         (b) DirectAppealofGroundOne:
             (1) Ifyouappealedfrom thej gmentofconviction,didyouraisethisissue?
                    Yes            No
                 lfyou did notraisethisissue in yourdirectappeal, explain why:


            H:'tzKïïffk SJA-X D 3t1,-k7s'
                                        ftlkvt
                                             'o>'Tt.t-ZET u. '..t,*:-6Q'* tuz-pk7'
                                                                                 xlola tl-'- ref-'
                                                                                                 s
         (c) Post-convictionProceedings:
                 Didyou raise thisissuein    post-conviction m otion,petition,orapplication?
                    Y es   t       No   :
            (2) lfyouanswertoQuestion(c)(1)isç:Yes,''state:
            Typeofmotion orpetition'.
            N ameand location ofthecourtwherethem otion oroetition wasfiled:




            (3) Didyoureceiveahearingon        rmotion,petition, orapplication?
                    Y es           No   ,




                                                                                                            Page 5 of 13
Case 4:15-cr-10009-JEM Document 210 Entered on FLSD Docket 01/07/2020 Page 5 of 13



              Didyou appealfrom thede alofyourmotion, petition,orapplication?
                Y es          No '
              lfyouranswertoQuestion(c)(4)isi<Yes,''didyou raisetheissueintheappeal?
                 Yes -        No


          (6) lfyouranswertoQuestion(c)(4)is1:Yes,''state:
          Name and location ofthecourtwherethe appealwasfiled:




          (7) IfyouranswertoQuestion(c)(4)orQuestion(c)(5)isttNo,''explainwhyyoudid notappealorraisethis
          issue:qirs n sok:e 4& l4o'JPA'    JX D x r -ro ' TptcB ç-ç'soth'-r8Y A-ï'to* t-va'r4-ta '
                                                                                                  7
          -
           77,FA-r tzh-fs u ic l4rs'zzstr, e z-rë'
                                                 z.o C'Tt< / T-loe,a GM E-D lofn ce -     .




t
;
 GROUND TW O:ujj   '
                   jc.vgce jtz . rk-> & z-ks Avyozvkc-x'toys r gc.y'Fcca'rrgi'
                                                                            -    c
                                                                                 - oozztxr . tk'
                                                                                               nq
.f
 V                  .                                                                            .-   -

     (M
      a) supportingfycts(D0notargueorcitelaw.Juststatethespecificfactsthatsupportyourclaim.):
      *K
       Jlk-N-
       174- /ot
              46tûc.9tof
                 Tuf   6'
                        z/j
                          &zt/-.t: 4's ot
                             .
                                        yscc-j'
                                              :b '
                                                .Jopy zpsvjzotu sosls .raavpas
                                                                             -s-o o'zcip u :g
                                                                                 .




              lfyouappealedfrom thejud     tofconviction,didyouraisethisissue?
                 Yes          No .




                                                                                               Page6 of 13
Case 4:15-cr-10009-JEM Document 210 Entered on FLSD Docket 01/07/2020 Page 6 of 13




         (2) Ifyoudidnotraisethisissueinyourdirectappeal, explainwhy:

             -LD B# k-floLijEY t'
                                2A7-80 'Tlt6nXtjc ,513Q.
                                                       -FATT Q tozfi/'
                                                                     lD okptê ?rççotvç,  .

      (c) Post-conkictionProceedings:
          (l) Didyouraisethisissueina     st-convictionmotion, petition,orapplication?
                Yes          No
         (2) lfyouanswertoQuestion(c)(1)isttYes,''state'
                                                       .

         Typeofm otion orpetition:
         Name and location ofthecourtwherethemotion orpetition wasfiled:




         (3) Didyoureceiveahearingo ourmotion,petition, orapplication?
                Y es         No
             Didyou appealfrom thedeni ofyourmotion, petition,orapplication?
               Y es          No
             lfyouranswertoQuestion(c)(4)is&ûYes,''didyouraisetheissueintheappeal?
                Y es         No
         (6) lfyouranswertoQuestion(c)(4)isçtYes,''state:
        Name and location ofthecourtwheretheappealwastiled:




        (7) lfyouranswertoQuestion(c)(4)orQuestirm (c)(5)ist:No,''explainwhyyoudidnotappealorraisethy
                                                                                                    i,

        issue:btiz m o g.? A-rn-oeutût/ om qweic-o zvft'
                                                       xû'ri4ck.a q v citw -uJr.t.ù .ïrl/ oteo . -
'
tf
Case 4:15-cr-10009-JEM Document 210 Entered on FLSD Docket 01/07/2020 Page 7 of 13
j
l'
t
.
k
,
l
L
AO 243.(Rev,09/17)
'

1GROUND THREE: (1>,cv
j
:                    jz.z-xe.suqe''z-pçn 41.
                                           . Haxcu c cxo.
                                                        psu .
                                                            z-(oa gga At
                                                                       uzea-
                                                                           cs
oroq W sfc c Tcl foc ctGu       z& rafdeM rM T
g
#.. .. (a)Supp
.                                        -                                                           -      .    -

t
1
!      N weeo
            ara
              ti
               ng
               Asfg
                  acv
                    ts
                     z(o
                       Do rote
                        t:pc a!
                              -be
                              .ueo
                                 qr
                                  ucjZ-
                                      telaw'
                                       /G   Jk
                                           è,u/
                                              s
                                              'trstatze.tt
                                                         h
                                                         4essJ>
                                                              ecifiq$faC
                                                                       ct
                                                                        OsO'
                                                                          thJ
                                                                            aA
                                                                             ts
                                                                              Cu.
                                                                                ppk
                                                                                r o
                                                                                  ortuyot
                                                                                        utrA
                                                                                           claot
                                                                                              im )
                                                                                                 sqzuul-fc.
                                                                                                          o
f       a ec'
            zuo TECT-OeJ-SV o'
                        .
                             èQ.tbozzm zoo ;.sz cuuv culocx                                  zkgs s)v cotuv zo/ .
)
.
1
$
f
'
t
1
-
.


h
.
)
.

j
(
'
)
.
2)
j.
r
'
i
t
)
.
4
r
@
;
t
'       (b)DirectAppealofGro dThree:
g
l-                   lfyouappeal from thejudgmentofconviction, didyouraisethisissue?
1
,                      ves             xoX
                     lfyou didnotraisethisissueinyourdirec,
                                                          tappeal,explain why:



        (c) Post-convictionProceedings:
                     Didyouraisz,thisissueinanypost-convictionmotion,petition,orapplication?
                       YeS             No
             (2) lfyouanswertoQuestion(c)(1)is1tYes,''state:
            Typeofmotion orpetition:
            N am eand location ofthecourtw herethem otion orpetition w asfiled:

            <
             Docketorcasenumber(ifyouknowl:
             Date ofthe court'sdecision'
                                       . '
             Result(attachacopy ofthecourt'sopinionororder,ifavailable):


                     Did you receive ahearingo yourm otion,petition, orapplication?
                        Yes '         No
                     Did you app      rom the denialofyourm otion, petition,orapplication?
                        Yes '  :        No     E
                     Ifyourans ertoQuestion(c)(4)is$$Yes,''didyouraisetheissueintheappeal?
                              .   .              ',
                        Yes       '    No    .   '




                                                                                                           Page8of 13
1
)
Case 4:15-cr-10009-JEM Document 210 Entered on FLSD Docket 01/07/2020 Page 8 of 13
L
k
.
.
lAo243(Rev. 09/17)
).
k
'
t
1
'
i                    IfyouranswertoQuestion(c)(4)isû<Yes,''state:
1
t
'
i
            Nameandlocationofthecourtwheretheaooealwasfiled:
t
,
,
'
6
           s,                      -
            Docketorcasenumber(ifyouknow):
J           Date ofthe court'sdecision:          -
!                                                      J   -
@           Result(attach acopyofthecourt'sopinion ororder, ifavailable):
t
:
1
.
4
I
.
q           (7) IfyouranswertoQuestion(c)(4)orQuestion(c)(5)is1tNo,''explainwhyyoudidnotappealorraisethis
t
1$
            issue:
t
'
)
h
r
1
;
,
%
r.
t
.
l
f
 GROUND FOUR: e yjkg ' -.x ja z z-u .             .             '   q       tjx    à       s: ..-a4    -   ,   p.
'
i     .   r'
kh'rtt> eh-? op-c.
                 oxjm zprw t) & uc                                          .a-z
r
1       (a)Supportingfacts(Donotargueorcitelaw.Juststatethespeciticfactsthatsuppol'
                                                                                  tyourclaim.):
à
1
'         Ti4:oFFe/i6,oê * tJL4 ôF Til:oFrc'&hîf,Mu%'/X.fFe&7 I<-îKBTïA'TL oe foelc                --âtkû
(
'         nn>qMvk
          q ''Jcn ecc   oê  '
                            '
                            zm 'J/C  caxf  or # '
                                                raes 'r   g-vfegeç     og  g cœ   secelc  y  te to RAgC
                                                                                                      .

!                    A Qes/AJct'
          Tye''zhl-fuTsvn-.
                                ae> crlk/ coex pti ygc9zzzlr,popjzyj.zjm qc.rotpa vlé
                                                                    .
.
1
              .
                         ?c o exo s Beyôx)o l rw oal/e c N ola/                        .




        (b) DirectAppealofGround Four:
                lfyouappeal from thejudgmentofconviction,didyouraisethisissue?
                       Yes    i     No     '
            (2) Ifyoudidnotraisetlnisissueinyourdirectappeal,explainwhy:



        (c) Post-convictionProçeedings:
            (1) Didyourais thisissueinany post-convictionmotion,petition,orapplication?
                       Y es         No

            (2) IfyouanswertoQuestion(c)(l)isç<Yes,''state:


                                                                                                      Page9 of 13
Case 4:15-cr-10009-JEM Document 210 Entered on FLSD Docket 01/07/2020 Page 9 of 13



          Typeofm otion orpetition:
          N am eand location ofthecourtwherethemotion orpetition wasfiled:




          (3) Didyoureceiveahearin zonyourmotion,petition, orapplication?
                  Y es         N o z/:
                                    .   .


          (4) Didyouappealfrom thed ialofyourmotion,petition, orapplication?
                  Y es         No
          (5) lfyouranswertoQuestion(c)(4)is1EYes,''didyouraisetheissueintheappeal?
                  Yes          No
          (6) lfyouranswertoQuestion(c)(4)istçYes,''state:
         N ame and location ofthecourtwherethe appealwasfiled:




         (7) lfyouranswertoQuestion(c)(4)orQuestion(c)(5)is1tNo,''explainwhyyoudidnotappealorraisethis
         issue:




      lsthere any ground inthismotionthatyou havenotpreviously presented in som efederalcourt? lfso which
                                                                                                   ,
      ground orgroundshavenotbeen presented, and stateyourreasonsfornotpresenting them :




                                                                                                    Page 10 of 13
Case 4:15-cr-10009-JEM Document 210 Entered on FLSD Docket 01/07/2020 Page 10 of 13



       Doyouhaveany m otion,petition, orappealnow endin (filedand notdecidedyet)i     nany courtforthe
       you arechallenging?         Yes             No
       lfitYess''statethe name and location ofthe court, thedocketorcasenumber,thetypeofproceeding, and the
       isstlesraised.




      Give the nam eand address, ifknown,ofeach attorneywho representedyou in thefollowing stagesofthe
      jtldgmentyouarechallenging:
      (a) Atthepreliminaryhearing:




      (e) Onappeal:
        Bernwr/o Vp/-çz , ANPD, 1 E. Braward Blvd. Suite 1100, Ft Lauderdale. FL 33301
      (9 Inanypost-convictionproceeding:




      W ereyou sentenced on m orethan oneco tofan indictm ent, oron m orethan oneindictm ent,in the sam ecourt
      and attllesam etim e?         Y es       No

      Do you have any future sentence to serve afteryot om plete thesentenc,eforthejtl
                                                                                     dgmentthatyouare
      challenging?            Y es '         No -
           lfso,give nam eand location ofcotlrtthatimposed theothersentenc,eyou willservein thefuture:




      (c) Givethelengthoftheothersentence:
       .


      (d) Haveyoutiled,ordoyouplantotile,anymotion,petition, orapplicationtl
                                                                           natchallengesthejudgmentor
      sentenceto beserved in thefuture?         Yes            No

                                                                                                         Page Ilof l3
Case 4:15-cr-10009-JEM Document 210 Entered on FLSD Docket 01/07/2020 Page 11 of 13


        AOj43(Rev 09/17)

         1j2. TIM ELINESS OFMOTION:lfyourjtldgmentofconvictionbecamefinaloveroneyearago, you m ustexplain
           .   why theone-yearstatute o'
                                       fIim itationsascontained in 28 U .S.C.j2255doesnotbaryourmotion.*




'

 h
 '
ki
i.
t..
 '
 )
 -
j
'
)
(
i
.
 )
 j
 '
 j
 '
 I
 g
 '
 i
 t
 I
 1
 .
 (

 h
 .
 !
    '

 j
 '
 (
 (
 ï
 )
 (
 l
 !
 .
 1
 ).
    '
    r
 j'
 I
 l
 :         '
           *TheAntiterrorism and Effective Death Penalt
 i                                                       yActof1996(ttAEDPA'')ascontainedin28 U.S.C.#2255,
 (         paragraph 6,providesin partthat:
              A one-yearperiod oflim itation shallapply to a I
                                                             notion underthissection. The limitation period shallrun
              from thelatestof-
                  (1) thedateonwhichthejudgmentofconvictionbecametinal;
                  (2) thedateonwhichtheimpedimenttomakingamotioncreatedbygovernmentalactioninviolationof
                  theConstitution orlawsoftheUnited Statesisremoved, ifthemovantwasprevented from making sucha
                  m otion by such governm entalaction'o
                  (3) thedateonwhichtherightassertedwasinitially recognizedbytheSupremeCourt, ifthatrighthas
                  been newly recognized by theSupremeCourtand maderetroactively applicableto caseson collateral
                  review '
                         ,or
                  (4) thedateonwhichthefactsstlpportingtheclaim orclaimspresentedcouldhavebeendiscovered
                  through the exerciseofdue diligence.


                                                                                                                 Page 12of 13
Case 4:15-cr-10009-JEM Document 210 Entered on FLSD Docket 01/07/2020 Page 12 of 13


 AO 243(Rev 09/17)




      '
  Thçr
     iefore. m ovantasksthattheCourtcrantthe followinu relief:

 '
      L
                     t                                -'
                                                       -'      -----
  orany otherreliefto which movantmay be entitled.




  ldezlare(orcertify,verify,orstate)underpenaltyofperjurythattheforegoingistrueandcorrectandthatthisM otion
  undér28U.S.C.j2255wasplacedintheprisonmailingsystem on
                                                                                      (month,date,year)
                                  I

  E                                   N
     xezuted(signed)on   .    -           ' ..p. ..x-.c-
                                                      - .ec
                                                          . . -.       (date)
                                          xxyhw'nih kux (x




                                                                                    . -   < .   %e.                czzw .scv- <s:< -
                                                                       Signatureo     van             ..x5q.sl .      - .
                                                                                                                        .w   w.
                                                                                                          ..




  lftlx person signing isnotmovant, staterelationship tomovantand explain why movantisnotsigning thismotion.




                                                                                                                             I7age I3 017 l3
    Case 4:15-cr-10009-JEM Document 210 Entered on FLSD Docket 01/07/2020 Page 13 of 13
                             '


                                                                                                                                ?                               - .> .                                                                                            #>                       <
                                                                                                                                     O                                                    >>                       X                'Y                      X
uâcce:          ulvx
                   kouq                                                                                                               Q
                                                                                                                                     IQ
                                                                                                                                     ep                  é...
                                                                                                                                                                              <
                                                                                                                                                                              m
                                                                                                                                                                              o
                                                                                                                                                                                          a
                                                                                                                                                                                          p
                                                                                                                                                                                                       +*.
                                                                                                                                                                                                                   m
                                                                                                                                                                                                                   D
                                                                                                                                                                                                                                    C:
                                                                                                                                                                                                                                    gz
                                                                                                                                                                                                                                    >œ        x.
                                                                                                                                                                                                                                               w
                                                                                                                                                                                                                                                            *
                                                                                                                                                                                                                                                            D
                                                                                                                                                                                                                                                                  , c:
                                                                                                                                                                                                                                                                    ..-
                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                    .-x           - x.
                                                                                                                                                                                                                                                                                    I .
                                                                                                                                                                                                                                                                                           *
                                                                                                                                                                                                                                                                                           &

                                                                                                                                     re                             <x x
                                                                                                                                                                    ,                     =r-                I'V                                                      >-
                                                                                                                                     >                                                                                                                                                    1>
                                              e . .-:.,s,....
                                                            -                                                  ..-                   a1 ..               .               à
                                                                                                                                                                                          r              , j. >      I                                                ::c             . ..
                                                                                                               . ..                                                   j                   P%            .t', F1,x, , O                              ,    ) gx          tr'l        ..r.,
                                                                                                                            '                                   '        .
                                                                                                                                                                    .(....
                                                                                                                                                                         ;
                                                                                                                                                                         4.
                                                                                                                                                                         (7
                                                                                                                                                                                          N**w-            '. ...e.  #
                                                                                                                                                                                                                      ..xvk                                 '=         p,-$.*'-       ' 'tw
                                                                                                                                                                                                                                                                                           c
                                          .          '            t               . .                     .             +                                            ,* &w
                                                                                                                                                                     .                     m hvvllip                   ;u           av> .
                                                                                                                                                                                                                                    A                  '.t
                                                                                                                                                                                                                                                         *' m           .
                                               G                       .. .
                                                                      '...
                                                                                                                                                                              '           '                                              J+.  n.j' F'';1'#
                                                                                                                                                                                                                                           y.''                       ..''e'%
                                                                      .

                                          WF- -.
                                               .> von                                       A x. '. ' .*.
                                                                                      rwo. rxo
                                                                                           .                                                                 . ..> '                  '.                           -<           . . ..
                                                                                                                                                                                                                                                   .   .>'
                                                                                                                                                                                                                                                        t'.
                                                                                                                                                                                                                                                          .   .''.
                                                                                                                                                                                                                                                          ..'A'  ..
                                                                                                                                                                                                                                                               .h.:...y.
                                                                                                                                                                                                                                                                  '    .ç?..
                                                                                                                                                                                                                                                                           z.'
                                         m lt#Avlx r o u c O.a''u o' .                              w ''ib'..                                                                                                      '                     '
                                                                                                                                                                                                                                       ''e ',',--è    '
                                                                                                                                                                                                                                         . '' .'I .>'
                                         ,.,                                                                                                                                                                                                     '
                                         > ..*-z.    c 1% . g:x
                                                  **> à 'X v
                                                kx.           7'z
                                                                -.          %e .'. . +.'
                                                                           +.          ' 4' J%..
                                                                                               ) ..
                                                                                                  'b , '''''                                                                                                                       '' '
                                         e
                                         t* $ f#
                                            <.e*
                                                 %e   e:
                                                       -yxj
                                                          -
                                                zw. +'<% v 1'
                                                            <.  CM *
                                                            'u v .-.
                                                                  .#k*
                                                                    ...
                                                                      k
                                                                      ..-
                                                                        '
                                                                       %'Q.e .-K
                                                                       œ
                                                                                   P        '   '
                                                                                         A t ' ..     '>.                                                                                                                   ' .s.. :....         ' ..
                                           ''
                                                                                  r       ...,
                                                                                          N r                           xe ,                    Ne-ev
                                                                                                                                                                    z. w.,                                                                      . ...                   .N
                                                         <
                                                                                                       . .                .. .              .                             .                    .                            .            *p    ..         .?. l    t:         '
                                          .                   .

                                                              c          r
                                                                         b                                                              .                            '            '
                                                     -        '. ,
                                                                x      ...
                                                                         $.                       :w
                                                                                                  '                 .3.''               hA                                    ''. . .',;
                                                                                                                                                                                       .                                        '
                                                                      -   <                   A               '..                'S kf 4'.                                                              '>                                                                   .
                                                                             t.                                           ' : ts'.                                           '*
                                                                                                                                                                              N                         : '
                                                                                                                                                                                                       . ..'
                                                                                                                                                                                                             .                       t
                                                                                                                                                                                                                                               . '.               .        '
è                                                                      .
                                                                                v wn e                .               .          '% *.
                                                                                                                                 .                  ,
                                                                                                                                                                     ;' ? <
                                                                                                                                                                          . J!
                                                                                                                                                                             $.
                                                                                                                                                                                          ,.
                                                                                                                                                                                                           I                         .                                 w >..




                           c-ko                                                     . 4:((4:.2),.-,:,,-.-:,4-.,-.,-:7k;-:!-,14-.--
                                                                                  %$-
                                                                                    ' .   :                    :.f
                                                                                                               . .:'. ''
                                                                                                                                                            .




                                                              .                                   '            ..
                                 .
                                                             'j
                                                              !jk(
                                                                 ,..k.' .y '.l.i
                                                                               .h.î
                                                                                  .. '...j.
                                                                                          ''' .'.'.. '                                                  .'                , jkj
                                                                                                                                                                              .
                                     W x jj
                                          y
                                          r
                                          i
                                          .j
                                          s
                                         l:
                                            t
                                            :j
                                             l
                                             jjj
                                               .
                                                .
                                                ',

                                               ' :
                                                 . j:,j.jjk. tF                       E
                                                                                      .',,
                                                                                              ..

                                                                                   ?. .j...,.;... ...
                                                                                                           4
                                                                                                           1
                                                                                                           ,
                                                                                                           r2
                                                                                                            :
                                                                                                            ,,
                                                                                                            '?
                                                                                                             .
                                                                                                             '
                                                                                                             j
                                                                                                             r
                                                                                                             .j
                                                                                                              '
                                                                                                              7
                                                                                                              jg
                                                                                                               2
                                                                                                               j
                                                                                                               y'
                                                                                                                ..,.
                                                                                                                   y
                                                                                                                   ,
                                                                                                                   ' .
                                                                                                                   ,,. ..
                                                                                                                   ..               .
                                                                                                                                    '
                                                                                                                                                        .    xjiy.sjjsi.q;
                                                                                                                                                                         yux
                                                                                                                                                                        jj
                                                                                                                                                                         .
                                                                                                                                                                           l
                                                                                                                                                                           r
                                                                                                                                                                           'l
                                                                                                                                                                            jy
                                                                                                                                                                             &.,.
                                                                                                                                                                                j
                                                                                                                                                                                avx1.
                                                                                                                                                                                    :::k'
                                                                                                                                                                                        .                               L ur
                                                                                           7'          .;?' .t;
                                                                                                    .à '.' ) .
                                                                                                              ..
                                                                                                               .t1y...c, &
                                                                                         )     .: ..:       (:(
                                                                                                              t
                                                                                                                      j
                                                                                                                      ':
                                                                                                                      .#. .                                         ' .
                                                                                    .
                                                                                  .
                                                                                  ..v..k.
                                                                                        C .rg.   .  .z
                                                                                                     kpp )
                                                                                                         .J
                                                                                                         .1 ?
                                                                                                            . .u     .g                                                                            .
                                                                                                                                                                                                   '
                                                                                                                                                                                                   .

                                         G=.. 'k' u.
                                                   $
                                                   '''>
                                                      y...'))..',
                                                                Y
                                                                .&'
                                                                  :.y
                                                                    x
                                                                    .'
                                                                     .
                                                                     x.7;
                                                                        'wx
                                                                         ..
                                                                          ;Q'
                                                                            c$,'
                                                                               L
                                                                               ' o        :                        ., . . ,'
                                                                                                               . .. .
                                                                                                               .   )yk. .   jf .
                                                                                                                                                ,                        .
                                                                                                                                                                                                               jkDvz p
                                                                                                               ... .
                                                                                                                 .  ;      i?.
                                                                                                                             ,
                                                                                                                             '
                                                                                                                   ;.(t r .<
                                                                                                                       ' . 1'
                                                                                                               .j. ., . . 'l'
                                     rx %
                                     V)%)                                         k ' &G M<t
                                                                                         . ., ., N
                                                                                                      ;v
                                                                                                       .
                                                                                                       . .. ,z
                                                                                                               '
                                                                                                                      . î .'sf..
                                                                                                                                 ,,         >
                                                                                                                                            .
                                                                                                                                                                     ..
                                                                                                                                                                     ,.t
                                                                                                                                                                         ,q.
                                                                                                                                                                           ,,     Y
                                                                                                                                                                                      .
                                                                                                                                                                                           dvw i                                L îL ow
                                                                                                                                          ,
                                                                                              '.
                                                                                                  w.
                                                                                                  t
                                                                                                  .,r'
                                                                                                     ;
                                                                                                     .?
                                                                                                      .)?..'.d
                                                                                                             .'..
                                                                                                                .'.17.(1
                                                                                                                       %t.
                                                                                                                         .t
                                                                                                                          .t;
                                                                                                                            ,(
                                                                                                                             .     '....
                                                                                                                             S.:.:'j   .'l
                                                                                                                                         ':     l..
                                                                                                                                              '.; bt
                                                                                              .       .'      p.          kj,. ..         ...17   .
                                                                                                      '. . . .               .  ik
                                                                                                                                 l'
                                                                                                                                  .'                         .
                                     .
                                              *.cvva N
                                                                           œ'                 '
                                                                                                      , .t ' ',    -
                                                                                                                   ,.
                                                                                                                    .,
                                                                                                                      .


                                                                                                          $F .-'.-..t' '.î.'
                                                                                                                                     s
                                                                                                                                     ,.
                                                                                                                                      ,.sN,z,,k
                                                                                                                                              '
                                                                                      î.                                 .y.:
                                                                                                                        .:
                                                                                                                                -.
                                                                                                                            ... .                   .
                                                                                                                             . ,... . .r
                                                                                                                                       E.
                                                                                                                                       j
                                                                                                                                .. . ' .
                                                                                                                                       ,
                                                                                                                                       r'
